In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the appeal is from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered May 20, 1996, which granted the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court properly found that the appellant received actual notice of the essential facts constituting the claim when the claimant filled out an accident report with the appellant’s representatives immediately after the accident and that the appellant suffered no prejudice (see, Walter v State of New York, 235 AD2d 623; Matter of Zimmet v Huntington Union Free School Dist., 187 AD2d 436). Accordingly, it cannot be said that the Supreme Court improvidently exercised its discretion when it granted the application for leave to serve a late notice of claim (see, Fenton v County of Dutchess, 148 AD2d 573). O’Brien, J. P., Sullivan Goldstein and Luciano, JJ., concur.